                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


UNITED STATES FIRE INSURANCE         CIV. NO. 18-00212 LEK-RLP
COMPANY, A FOREIGN CORPORATION;

                Plaintiff,

     vs.

HAWAIIAN CANOE RACING
ASSOCIATIONS, HAWAIIAN KAMALI'I
INC., doing business as HAWAIIAN
CANOE CLUB, KIHEI CANOE CLUB,
MARK DAVID STEVENS, DOE
SPOTTER, DOE DEFENDANTS,

                Defendants.


 ORDER: GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION
  FOR SUMMARY JUDGMENT, FILED JULY 3, 2019; AND DENYING AS MOOT
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, FILED MARCH 22, 2019

           Before the Court is Plaintiff/Counterclaim Defendant

United States Fire Insurance Company’s (“US Fire”) Motion for

Summary Judgment (“Motion”), filed on July 3, 2019.     [Dkt.

no. 97.]   On August 23, 2019, Defendants/Counter

Claimants/Cross-claim Defendants Hawaiian Canoe Racing

Association (“HCRA”), Hawaiian Kamali`i, Inc., doing business as

Hawaiian Canoe Club (“HCC”), and Kihei Canoe Club (“KCC” and

collectively “Club Defendants”) filed their memorandum in

opposition, and Defendant/Cross Claimant Mark David Stevens

(“Stevens”) filed a joinder of simple agreement with the

memorandum in opposition.     [Dkt. nos. 109, 111.]   US Fire filed
its reply on August 30, 2019.      [Dkt. no. 113.]   This matter came

on for hearing on September 13, 2019.

               On September 27, 2019, an entering order was issued

informing the parties of the Court’s rulings on the Motion.

[Dkt. no. 121.]      The instant Order supersedes that entering

order.      US Fire’s Motion is hereby granted in part and denied in

part.       The Motion is granted insofar as the Court concludes that

US Fire has no duty to defend and no duty to indemnify, and the

Motion is denied as moot as to the issue of coverage for

punitive damages.      In light of the disposition of the instant

Motion, US Fire’s Motion for Summary Judgment, filed on

March 22, 2019 (“3/22/19 Motion”), [dkt. no. 76,] is denied as

moot.1

                                BACKGROUND

               US Fire filed its Complaint for Declaratory Judgment

(“Complaint”) on June 4, 2018, seeking a declaratory judgment

that it does not have a duty to defend nor a duty to indemnify

the Club Defendants, Stevens (collectively “Defendants”), and

various Doe defendants, as to claims arising from a

September 17, 2016 incident in which Faith Ann Kalei-Imaizumi

(“Kalei-Imaizumi”) was tragically injured.      See Complaint at ¶¶

        1
       The instant Order supersedes the prior rulings on the
3/22/19 Motion that were issued in a June 24, 2019 entering
order. [Dkt. no. 96.]



                                     2
4, 21-24 & pgs. 31-32.       Stevens filed his answer to the

Complaint on July 6, 2018, and an amended answer on July 26,

2018.2      [Dkt. nos. 14, 20.]   The Club Defendants filed their

answer to the Complaint on July 24, 2018.3       [Dkt. no. 17.]

               US Fire filed its First Amended Complaint for

Declaratory Judgment (“First Amended Complaint”) on March 1,

2019.       [Dkt. no. 70.]   The Club Defendants filed their answer to

the First Amended Complaint on March 7, 2019, and Stevens filed

his answer on March 15, 2019.4       [Dkt. nos. 71, 74.]

I.      Underlying Action

               The underlying action, Kalei-Imaizumi, et al. v.

Stevens, et al., Civil No. 17-1-0474, was filed in state court

on November 14, 2017 by Kalei-Imaizumi, her husband, and their

children (“Underlying Plaintiffs”) against Defendants and others

(“Underlying Action”).       [Concise statement of facts in supp. of

Motion (“Motion CSOF”), filed 7/3/19 (dkt. no. 98), at ¶ 1;

        2
       Stevens’s amended answer includes a cross-claim against
the Club Defendants and a third-party complaint. [Dkt.
nos. 20-1, 20-2.] The proceedings as to the cross-claim were
been severed and stayed, [dkt. no. 85,] and the third-party
complaint was dismissed, [dkt. no. 87].

        3
       The Club Defendants’ answer included a counterclaim
against US Fire. [Dkt. no. 17-1.]

        4
       The Club Defendants’ answer to the First Amended Complaint
also includes a counterclaim against US Fire, [dkt. no. 71-1,]
but the Motion does not seek disposition of the counterclaim.
Stevens’s answer does not include a cross-claim.



                                      3
Concise counterstatement of facts in supp. of mem. in opp.

(“Opp. CSOF”), filed 8/23/19 (dkt. no. 110), at ¶ 1 (partially

disputing US Fire’s ¶ 1 to note that two of the Doe defendants

in the Underlying Action were later identified); Motion CSOF,

Decl. of Wesley H.H. Ching (“Ching Decl.”), Exh. A (Complaint in

the Underlying Action (“Underlying Complaint”)).]

          The parties agree that, on September 17, 2016, Kalei-

Imaizumi was a switch paddler for a team entered in the 2016

Pailolo Challenge Outrigger Canoe Race (“2016 Pailolo

Challenge”), a twenty-six-mile, annual outrigger canoe race from

Kapalua, Maui to Kaunakakai, Molokai.   The Underlying Plaintiffs

allege HCRA was a sponsor, host, and/or organizer of the 2016

Pailolo Challenge.    [Motion CSOF at ¶¶ 2-4; Opp. CSOF at ¶ 2

(partially disputing US Fire’s ¶ 2 on other grounds), ¶¶ 3-4

(admitting US Fire’s ¶¶ 3-4).]   Stevens owned and captained the

Ohana, a twenty-six-foot Twin Vee Weekender Motorboat, which was

to be an escort boat for the 2016 Pailolo Challenge.    [Motion

CSOF at ¶¶ 7-8; Opp. CSOF at ¶ 7 (partially disputing US Fire’s

¶ 7 on other grounds), ¶ 8 (admitting US Fire’s ¶ 8).]

          The Underlying Plaintiffs allege the Ohana was to

escort the canoe team that Kalei-Imaizumi was a part of.   Kalei-

Imaizumi and the other members of the switch crew swam from the

shore to the Ohana.   After they were aboard the Ohana, Stevens’s

hat blew into the water, and Kalei-Imaizumi re-entered the water

                                  4
to retrieve it.    Kalei-Imaizumi suffered serious injuries

because she was struck by the propeller of one of the Ohana’s

outboard motors while she was attempting to re-board the Ohana.

[Underlying Complaint at ¶¶ 23-26.]    Counts VI through XII of

the Underlying Complaint allege various claims against the Club

Defendants, Stevens, “Doe Spotter,” and other Doe defendants.5

Those claims are:

-a negligent failure to warn claim against Stevens (“Underlying
     Count VI”);

-a claim that Stevens was negligent and/or grossly negligent in
     operating the Ohana, with a claim that the Club Defendants
     were negligent in failing to ensure there was a spotter on
     each escort vessel, in their staging of the race, in their
     failure to enforce the insurance requirement for escort
     vessels, and in other failures to ensure the safe operation
     of escort vessels and crew safety (“Underlying Count VII”);

-a claim that the Club Defendants were negligent in how they
     staged the 2016 Pailolo Challenge (“Underlying
     Count VIII”);

-a claim that the Club Defendants were negligent in failing to
     provide insurance (“Underlying Count IX”);

-a negligent infliction of emotional distress claim against all
     of the defendants (“Underlying Count X”); and

     5   “Doe Spotter” refers to the person who

            was on board the Ohana at the time of [Kalei-
            Imaizumi]’s injury in the capacity of a “spotter”
            tasked with the responsibility, among other
            things, of notifying the Captain whenever a
            swimmer was about to enter the water from the
            vessel, or to board the vessel from the water, or
            was in the water in the vicinity of the vessel.

[Underlying Complaint at ¶ 10.]


                                  5
-a loss of consortium claim against all of the defendants
     (“Underlying Count XI”).

[Id. at pgs. 20-29.]    The other counts in the Underlying

Complaint are alleged against parties that are not involved in

this coverage action.    See id. at pgs. 10-20.   The Underlying

Plaintiffs seek various forms of relief, including punitive

damages.    [Id. at pg. 29.]

            During his deposition in the Underlying Action,

Stevens acknowledged that he stated, in response to

interrogatories, that he was hired by non-party Catherine

Bellafiore (“Bellafiore”) to operate an escort boat in the 2016

Pailolo Challenge.6    [Ching Decl., Exh. C (excerpts of trans. of


        6
       The Underlying Plaintiffs moved to certify Bellafiore as
one of the Doe Defendants, and the state court granted that
motion on July 19, 2018. [Opp. CSOF, Decl. of Bruce Wakuzawa
(“Wakuzawa Decl.”), Exh. B (Pltfs.’ Pretrial Statement filed on
12/12/18 in the Underlying Action) at 4.] The Underlying
Plaintiffs describe Bellafiore as “a member of Defendant KCC”
who:

            owned the canoe in which the team was to paddle;
            was principally involved in organizing the
            paddling team, including selecting and/or
            recruiting the other team members; approved the
            selection of Defendant Stevens to provide escort
            services during the race, and approved the Ohana
            as a safe and appropriate escort boat; and was
            responsible for ensuring that Defendant Stevens
            had the requisite insurance coverage to serve as
            an escort for the 2016 Pailolo Challenge.

[Id.]



                                  6
1/18/19 Videotaped Depo. of Mark David Stevens in the Underlying

Action (“Stevens Depo.”)) at 122-23.]        Stevens was also

questioned about a text message exchange between him and

Bellafiore.      She wrote: “Hi Mark. Cate Bellafiore from [KCC],

you are our escort boat for Pailolo.      Can you tell me about your

boat?       How long, any shade, cooler on board, swim ladder, etc.

Also please confirm your fee.      Thanks.”    [Id. at 115.]    Stevens

responded: “Aloha Cate, it is 26 feet has some shade, cooler and

swim ladder between the motors can be put on when stopped.         I

was told 900 would be the fee.”      [Id.]    US Fire therefore argues

the Ohana was rented by, loaned to, or chartered by KCC.

II.   The Marine Policy

               On the date of the 2016 Pailolo Challenge, HCRA was

insured under Marine Policy No. 830-101897-8, which US Fire

issued to HCRA for the policy period January 1, 2016 to

January 1, 2017 (“Marine Policy”).       HCRA’s Island Associations,

its Member Clubs, and their members, directors, and board

members are also insureds under the Marine Policy.        [Ching

Decl., Exh. D (Marine Policy) at 1.7]        The following provisions

of the Marine Policy are relevant to the instant Motion.


        7
       The Marine Policy consists of multiple parts that are not
consecutively paginated. All citations to the Marine Policy
refer to the page numbers assigned in the district court’s
electronic case filing system.



                                     7
     A.   Coverage A Watercraft Exclusion

          The Marine General Liability Coverage Part (“MGL

Part”), Section I - Coverages, Coverage A - Bodily Injury and

Property Damage Liability – states:

          1.   Insuring Agreement

               a.    We will pay those sums that the insured
                     becomes legally obligated to pay as
                     damages because of “bodily injury” or
                     “property damage” to which this
                     insurance applies. We will have the
                     right and duty to defend the insured
                     against any “suit” seeking those
                     damages. However, we will have no duty
                     to defend the insured against any
                     “suit” seeking damages for “bodily
                     injury” or “property damage” to which
                     this insurance does not apply. . . .

[Marine Policy at 6.]   The exclusions to Coverage A’s Insuring

Agreement include:

          f.   Aircraft, Auto Or Watercraft

               “Bodily injury” . . . arising out of the
               ownership, maintenance, use or entrustment
               to others of any . . . watercraft owned or
               operated by or rented or loaned or chartered
               to any insured. Use includes operation and
               “loading or unloading”.

               This exclusion applies even if the claims
               against any insured allege negligence or
               other wrongdoing in the supervision, hiring,
               employment, training or monitoring of others
               by that insured, if the “occurrence” which
               caused the “bodily injury” . . . involved
               the ownership, maintenance, use or
               entrustment to others of any . . .
               watercraft that is owned or operated by or
               rented or loaned or chartered to an insured.


                                 8
[Id. at 7-8, § 2.]      Exclusion 2.f to Coverage A will be referred

to as “Watercraft Exclusion A.”

          There are several exceptions to Watercraft

Exclusion A, the most relevant of which is where “watercraft

liability coverage is provided by Coverage D of this Coverage

Part, or any Marine Liability Endorsement attached to this

coverage part.”    [Id. at 8, § 2.f(3).]

     B.   Coverage D Watercraft Exclusion

          Coverage D governs marine liability, and its Insuring

Agreement states:

          a.      We will pay those sums that you become
                  legally obligated to pay as damages because
                  of:

                  . . . .

                  (3)   “Bodily injury” and “property damage”
                        caused by persons employed by you or
                        performing services on your behalf
                        while they are aboard a watercraft or
                        in any waterway or in any port for the
                        purpose of effecting repairs or other
                        work entrusted to you under
                        paragraph 1.a.(1) above,
                        notwithstanding that such persons may
                        be signed on as members of the crew of
                        said watercraft.

[Id. at 12.]   The exclusions to Coverage D’s Insuring Agreement

include: “‘Bodily injury’ . . . arising out of the operation of

any watercraft owned by, or chartered to, you, including but not

limited to, collision liability, tower’s liability or

liabilities insured against under the customary forms of hull &

                                    9
machinery or protection & indemnity policies.”      [Id. at 13,

§ 2.c.]      Exclusion 2.c to Coverage D will be referred to as

“Watercraft Exclusion D.”

        C.    Marine Liability Endorsement – P&I Coverage

              The Marine Policy has a Marine Liability Endorsement,

which provides “Protection and Indemnity Coverage” (“P&I

Endorsement”).      [Id. at 32.]   The P&I Endorsement’s Insuring

Agreement states:

              The Company agrees, subject to the limitations,
              exclusions, terms and conditions of the policy to
              which this Endorsement forms a part and as
              hereinafter provided, to pay on behalf of the
              insured all sums which the insured shall become
              legally obligated to pay as owners or operators
              of the vessels named herein, as hereinafter set
              forth:

              (1)   Liability for “bodily injury” to any person,
                    excluding, however, unless otherwise agreed
                    by endorsement hereon, liability under any
                    compensation act to any employee of the
                    insured, or in case of death to his
                    beneficiaries or others.

                    . . . .

              (2)   Liability for hospital, medical, or other
                    expenses necessarily and reasonably incurred
                    in respect of “bodily injury” to any person.

              . . . .

[Id.]    The P&I Endorsement also states:

              Coverage under this endorsement shall apply to
              vessels listed the Schedule below, and to vessels
              that the insured acquires, charters or borrows
              during the policy period, provided:


                                    10
               (a)    The vessel(s) are not hired under a
                      charter agreement or borrowed on any
                      basis other than a “bareboat or demise
                      charter.” For the purposes of this
                      endorsement, “bareboat or demise
                      charter” means any arrangement in which
                      one hires, rents or leases a watercraft
                      without crew or provisions and is
                      directly responsible for the management
                      and operation of the watercraft;

               (b)    The vessel is of a similar size and
                      type as the watercraft listed in the
                      Schedule below;

               (c)    The insured notifies this Company
                      within thirty (30) days of acquiring or
                      chartering such vessels; and

               (d)    The insured pays any additional premium
                      required by this Company.

[Id. at 34, § E.]    The following page – titled “Schedule of

Vessels Applying to this Endorsements” - lists only “Canoes,”

which are described as: “All canoes owned by Hawaiian Canoe

Racing Associations and its Members Clubs and their Members and

Directors & Board.”   [Id. at 35.]

     D.   Marine Liability Endorsement – Charterer’s Liability

          The Marine Policy also contains a Marine Liability

Endorsement titled “Charterer’s Liability” (“Charterer

Endorsement”), which states:

          This Company hereby agrees, subject to the
          limitations, exclusions, terms and conditions of
          the policy to which this Endorsement forms a part
          and as hereinafter provided, to pay on behalf of
          the insured all sums which the insured shall
          become legally obligated to pay as a “charterer”
          for:

                                 11
          . . . .

          (ii) liabilities imposed upon you as such
               charterer by law for “bodily injury” . . . ;

          (iii) legal costs and/or fees or expenses of
               counsel occasioned by the defense of any
               claim against you for any liability or
               alleged liability covered by this policy,
               provided that such costs, fees and/or
               expenses are incurred with the prior written
               consent of this Company.

          For the purposes of this endorsement, “Charterer”
          means one who hires, rents or leases watercraft
          or space on watercraft for their exclusive and
          temporary use.

[Id. at 36, § 1(a).]    The Charterer Endorsement states: “The

coverage provided by this endorsement shall be applicable only

in respect to:    Description of watercraft insured: . . . .”

[Id. at 36, § 2.]    However, there is no description following

that provision.    [Id.]   The Charterer Endorsement also states:

          Notwithstanding anything contained herein to the
          contrary and in addition to the exclusions
          elsewhere in the policy this Endorsement shall
          not cover any liability:

          . . . .

          (x)     For “bodily injury” to passengers carried,
                  or for loss or damage to their baggage or
                  personal effects for which you may be
                  directly or indirectly liable.

[Id. at 37, § 3.]




                                  12
     E.   Punitive Damages Exclusion

          The Marine Policy’s Common Policy Exclusions state, in

relevant part:

          It is understood and agreed that this policy does
          not apply to a claim of or indemnification for
          punitive or exemplary damages.

          Punitive or exemplary damages also include any
          damages awarded pursuant to statute in the form
          of double, treble or the rmultiple [sic] damages
          in excess of compensatory damages.

          If suit is brought against any insured for a
          claim falling with coverage provided by this
          policy, seeking both compensatory and punitive or
          exemplary damages, then the Company will afford
          defense of such action; however, the Company will
          have no obligation to pay for any costs,
          interest, or damages attributable to punitive or
          exemplary damages.

[Id. at 31, § 5.]   This provision will be referred to as the

“Punitive Damages Exclusion.”

                            DISCUSSION

          In the instant Motion, US Fire asserts the claims

against the insureds in Underlying Counts VI, VII, VIII, IX, X,

and XI are not covered under the Marine Policy.   US Fire urges

this Court to grant the Motion and issue a declaratory judgment

that US Fire owes neither a duty to defend nor a duty to

indemnify for the claims in the Underlying Action.




                                13
I.   Preliminary Matters

     A.    Issues of Fact

           1.   KCC

           At the outset, it is noted that US Fire does not

dispute that KCC is a member club of one of HCRA’s Island

Associations.   See First Amended Complaint at ¶ 4 (alleging

that, “[u]pon information and belief, KCC is a member club of

the Maui County Hawaiian Canoe Association, which is an Island

Association of HCRA”).   Thus, US Fire does not dispute that KCC

was an insured under the Marine Policy during the period

relevant to this case.   See, e.g., Mem. in Supp. of Motion at 18

(arguing KCC is an insured).   The Club Defendants did not

expressly admit that KCC is a member club of one of HCRA’s

Island Associations.   [Club Defs.’ Answer to First Amended

Complaint at ¶ 4 (admitting that KCC “was and is a Hawaii

corporation with nonprofit status under Section 501(c)(3) of the

Internal Revenue Code with its principal place of business in

the State of Hawaii,” but asserting that they “are unable to

admit or deny” the remaining allegations in ¶ 4 of the First

Amended Complaint).]   However, the Club Defendants have taken

the position that they are all named insureds under the Marine

Policy.   See, e.g., Mem. in Opp. at 1.   Thus, there are no

genuine issues of material fact, and this Court finds KCC is an

insured under the Marine Policy for purposes of the instant

                                14
Motion.    See Fed. R. Civ. P. 56(a) (stating a party is entitled

to summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law”).

            2.   Bellafiore

            Bellafiore testified that she became a member of KCC

in 2010.   See US Fire’s suppl. concise statement of facts, filed

7/22/19 (dkt. no. 101), Decl. of Wesley H.H. Ching (“Ching

Suppl. Decl.”), Exh. F (excerpts of trans. of 1/23/19 Videotaped

Depo. of Catherine “Cate” Coffin Bellafiore in the Underlying

Action (“Bellafiore Depo.”)) at 22; see also Wakuzawa Decl.,

Exh. E (excerpts of Bellafiore Depo.) at 76 (Bellafiore stated

“I’m a member”).   From 2015 through the date of her deposition,

Bellafiore served as KCC’s representative to the Maui County

Hawaiian Canoe Association.   [Ching Suppl. Decl., Exh. F at 30-

31.]   Bellafiore owned the canoe that Kalei-Imaizumi’s team was

to paddle in the 2016 Pailolo Challenge.   [Wakuzawa Decl.,

Exh. E at 60.]   Referring to KCC members, Bellafiore testified

that “we all raced as Kihei Canoe Club and they paid the due –

the registration fee and our coach organized the crew.”   [Id. at

76.]

            The Club Defendants argue there is a genuine issue of

material fact regarding whether Bellafiore is an insured under

the Marine Policy because: 1) US Fire has not named Bellafiore

                                 15
as a defendant in this action; and 2) US Fire has presented no

admissible evidence establishing that it is defending Bellafiore

in the Underlying Action.   This argument is rejected because the

plain language of the Marine Policy and Bellafiore’s

uncontradicted deposition testimony speak for themselves.    The

Club Defendants have identified no controlling case law, nor is

this Court aware of any, requiring an insurer to either name a

potential insured as a defendant in the coverage action or

defend the potential insured in the underlying action before a

court can find that the potential insured is in fact an insured

under the policy.   Moreover, US Fire admitted in its reply in

support of the instant Motion that Bellafiore was an insured

during the relevant period.   [Reply at 7.]   Even when the record

is construed in the light most favorable to Defendants,8 there is

no admissible evidence in the record contradicting the

admissible evidence that Bellafiore was a member of KCC.    Thus,

there is no genuine dispute of fact, and this Court finds that,

for purposes of the instant Motion, Bellafiore was a member of

KCC and an insured under the Marine Policy during the relevant

period.


     8 In ruling on a motion for summary judgment, the record is
viewed in the light most favorable to the non-moving party and
all inferences are drawn its favor. S.R. Nehad v. Browder, 929
F.3d 1125, 1132 (9th Cir. 2019).



                                16
          3.    Stevens

          There is admissible evidence in the record that

Bellafiore entered into an agreement with Stevens securing his

operation of the Ohana as an escort boat in the 2016 Pailolo

Challenge, and that he would receive $900.00.   See Ching Decl.,

Exh. C at 115; see also id. at 122-23 (Stevens acknowledged

during his deposition that, in response to a verified

interrogatory asking him to “identify the person and/or entity

that engaged your services as an escort boat owner, captain,

and/or operator for the 2016 Pailolo Challenge,” he responded:

“This Defendant was hired by Catherine Bellafiore.”); Stevens’s

suppl. concise statement of material facts, filed 8/6/19 (dkt.

no. 103), Decl. of Kristi L. Arakaki (“Arakaki Suppl. Decl.”),

Exh. A (Stevens’s response to interrogs. in Progressive Cas.

Ins. Co. v. Stevens, et al., CV 18-00343 JAO-KJM) at Response to

Interrog. No. 4 (Stevens stated he was “contacted less than a

week before the crossing by Catherine Bellafiore to work out the

details and secure [his] participation as the escort boat for

her canoe.”).   In Progressive, Stevens characterized himself as

“a volunteer” who “was not ‘hired’ or ‘retained.’”   [Arakaki

Suppl. Decl., Exh. A at Response to Interrog. No. 4.]   Stevens

gave similar testimony in the Underlying Action.   See Club

Defs.’ Suppl. Concise Counterstatement of Material Facts (“Club

Defs.’ Suppl. CSOF”), filed 8/6/19 (dkt. no. 105), Decl. of

                                17
Bruce Wakuzawa (“Wakuzawa Suppl. Decl.”), Exh. 2 (excerpt of

Stevens Depo.) at 90 (Stevens explained to his insurance company

that his participation in the 2016 Pailolo Challenge was akin to

“a public service”), 95 (denying that he was “engaging in a

commercial activity” during the 2016 Pailolo Challenge).

           Stevens’s characterizations are disregarded because

they are self-serving and are not supported by the admissible

evidence in the record.   Cf. Nigro v. Sears, Roebuck & Co., 784

F.3d 495, 497 (9th Cir. 2015) (stating that, in ruling on a

motion for summary judgment, “[t]he district court can disregard

a self-serving declaration that states only conclusions and not

facts that would be admissible evidence” (citations omitted)).

Similarly, the Court also rejects the Club Defendants’ argument

that Stevens was not hired because he ultimately did not accept

any money associated with the 2016 Pailolo Challenge.   See

Wakuzawa Suppl. Decl., Exh. 2 (excerpt of Stevens Depo.) at 89-

90, 95.   The Club Defendants cite no legal authority, nor is

this Court aware of any, supporting their proposition that

Stevens was never hired because, after the 2016 Pailolo

Challenge, he refused to accept the payment he and Bellafiore

agreed upon.

           The Club Defendants argue that, even if the agreement

regarding the Ohana’s use in the 2016 Pailolo Challenge

constituted a hiring, there are genuine issues of material fact

                                18
as to: whether Stevens or the Ohana was hired; and whether

Bellafiore or KCC hired Stevens/the Ohana.    Both arguments are

rejected.   There are no genuine disputes of fact as to these

issues, and the undisputed evidence in the record establishes

that: Stevens was hired to operate the Ohana as an escort boat

for Bellafiore’s canoe, which was to be used by a KCC team in

the event;9 and Bellafiore hired Stevens on behalf of KCC.      Even

if there is a genuine dispute of fact as to whether Bellafiore

or KCC, acting through Bellafiore, hired Stevens, the dispute

would not be material because both KCC and Bellafiore are

insureds under the Marine Policy.     See Eat Right Foods Ltd. v.

Whole Foods Mkt., Inc., 880 F.3d 1109, 1118 (9th Cir. 2018) (“A

material fact is one ‘that might affect the outcome of the suit

under the governing law.’” (quoting Anderson v. Liberty Lobby

Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986))).    This Court

therefore finds that, for purposes of the instant Motion, an

insured hired Stevens to operate the Ohana as an escort boat for

the 2016 Pailolo Challenge.

     B.     Applicable Law

            Marine insurance policies are governed by federal

admiralty law, but state insurance law applies where: 1) federal


     9 There is no admissible evidence in the record suggesting
that Stevens could have escorted the canoe without the Ohana.



                                 19
admiralty law has no established rule addressing the issue; and

2) there is no need for nationwide uniformity as to that issue.

Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1057-58

(9th Cir. 2018) (some citations omitted) (discussing Wilburn

Boat Co. v. Fireman’s Fund Ins. Co., 348 U.S. 310, 313, 316, 75

S. Ct. 368, 99 L. Ed. 337 (1955)).   The Ninth Circuit has also

stated:

               Wilburn Boat itself provides limited
          direction on how we are to determine whether a
          rule is “judicially established.” . . . In the
          Ninth Circuit, we require that the rule be
          sufficiently longstanding and accepted within
          admiralty law that it can be said to be
          “established.” Putting a slightly different spin
          on Wilburn Boat, the Fifth Circuit requires an
          admiralty rule be “entrenched federal precedent.”
          See Albany Ins. Co. v. Anh Thi Kieu, 927 F.2d
          882, 886 (5th Cir. 1991). . . .

Certain Underwriters at Lloyds, London v. Inlet Fisheries Inc.,

518 F.3d 645, 650 (9th Cir. 2008).   In Galilea, the Ninth

Circuit also stated:

          “[W]here the parties specify in their contractual
          agreement which law will apply, admiralty courts
          will generally give effect to that choice,” Chan
          v. Soc’y Expeditions, Inc., 123 F.3d 1287, 1296-
          97 (9th Cir. 1997), absent, as relevant here, “a
          state which has a materially greater interest
          than the chosen state . . . and which . . . would
          be the state of the applicable law in the absence
          of an effective choice of law,” Flores v. Am.
          Seafoods Co., 335 F.3d 904, 917 (9th Cir. 2003)
          (quoting Restatement (Second) of Conflict of Laws
          § 187(2) (1991)).

879 F.3d at 1059 (alterations in Galilea).


                               20
           In the instant case, the “Common Policy Conditions”

section states: “This Insurance shall be governed by the laws of

the United States of America and subject to the exclusive

jurisdiction of the courts of the United States of America.”

[Marine Policy at 27, ¶ 4.]   However, the parties have not

identified any judicially established admiralty case law

governing the issues presented in the instant Motion.      Where

there is no judicially established admiralty case law regarding

a particular issue, Hawai`i state case law will be applied, in

spite of the parties’ choice-of-law provision.      In the absence

of established federal admiralty case law, Hawai`i has a

“materially greater interest” in seeing its laws applied to the

insurance disputes in this case, which address whether Hawai`i

entities have insurance coverage for claims brought against them

by an injured Hawai`i resident.    See Galilea, 879 F.3d at 1059;

Underlying Complaint at ¶¶ 2-3, 6-8 (citizenship allegations).

           The Court now turns to the application of the Marine

Policy’s provisions to the claims in the Underlying Action.

II.   Coverage A and Watercraft Exclusion A

           It is undisputed that the claims in the Underlying

Complaint are based upon bodily injuries that Kalei-Imaizumi

suffered at some point after she re-entered the water from the

Ohana to retrieve Stevens’s hat.       See id. at 22, § V.3 (stating

“‘[b]odily injury’ means bodily injury, sickness or disease

                                  21
sustained by a person”); see also, e.g., Underlying Complaint at

¶¶ 26, 28 (alleging Kalei-Imaizumi “was grievously injured by

the unguarded propeller of one of the outboard motors,” which

“caused the complete avulsion of [her] left femoral artery,

lacerations to her left femoral vein and extensive muscle and

soft tissue damage to her pelvic and vaginal area extending to

the buttocks”).   There is no evidence in the instant case

suggesting Kalei-Imaizumi incurred her injuries in a different

manner.   The Underlying Action is a “suit” seeking damages

arising from those injuries.    See Marine Policy at 25, § V.20

(“‘Suit’ means a civil proceeding in which damages because of

“bodily injury”, “property damage” or “personal and advertising

injury” to which this insurance applies are alleged.”).     Thus,

the claims in the Underlying Action fall within Coverage A,

unless a Coverage A exclusion applies.   See id. at 6, § 1.a.

     A.    Extrinsic Evidence

           The Club Defendants urge the consideration of

extrinsic evidence in the determination of whether Watercraft

Exclusion A applies.   They offer: the declaration of Renee

Birgado, a Servco Pacific Insurance (“Servco”) Senior Account

Manager who managed HCRA’s account;10 [Opp. CSOF, Decl. of Renee


     10Servco is the “Producer” of the Marine Policy.      [Marine
Policy at 1.]



                                 22
Birgado (“Birgado Decl.”) at ¶ 1;] and an email exchange between

Ms. Birgado and Peter Sandler, the Crum & Forester Underwriting

Manager, Ocean Marine,11 [Birgado Decl., Exh. A (email string

between Mr. Sandler and Ms. Birgado, dated from 11/11/16 to

12/12/16) at 2].     US Fire asserts these materials cannot be

considered under the parol evidence rule.

             The parol evidence rule, which prohibits the

consideration of extrinsic evidence in the interpretation of an

integrated contract, applies in admiralty actions.      Richfield

Oil Corp. v. United States, 248 F.2d 217, 223–24 (9th Cir.

1957).     “‘An agreement is integrated where the parties thereto

adopt a writing or writings as the final and complete expression

of the agreement.’”     Id. at 223 n.3 (quoting Restatement of

Contracts § 228).     The Marine Policy does not contain an express

integration clause.     However, the policy’s language indicates

that the parties intended it to be a final and complete

agreement.     See Marine Policy at 1 (stating “[t]his policy

consists of the following coverage parts” and the “Forms and

Endorsements made part of this policy at the time of issue are

indicated in the Forms Schedule”).      Further, even if the Marine

Policy is not an integrated agreement, the extrinsic evidence


      11   US Fire is a Crum & Forester company.   [Marine Policy at
2.]



                                   23
would not be considered because it addresses a period after the

Marine Policy was already in force and after the incident at

issue in the Underlying Action occurred.   It does not address

the parties’ intentions at the time they entered into the

version of the Marine Policy that is at issue in this case.

Because the extrinsic evidence is not relevant, this Court would

decline to consider it, even if the parol evidence rule did not

apply.

     B.   The Exclusion

          US Fire argues Watercraft Exclusion A applies because

Kalei-Imaizumi suffered bodily injuries that arose out of the

use of the Ohana, a watercraft.    See, e.g., Mem. in Supp. of

Motion at 16.12   Watercraft Exclusion A also requires that the

watercraft was either owned by, operated by, rented to, loaned

to, or chartered to an insured.    [Marine Policy at 8, § 2.f.]

          This Court has found, for purposes of the instant

Motion, that an insured under the Marine Policy contracted with

Stevens to secure his operation of the Ohana as an escort boat

in the 2016 Pailolo Challenge.    See supra Discussion § I.A.3.

Thus, the Ohana was rented to an insured, and the only remaining




     12US Fire does not rely upon the ownership, maintenance, or
entrustment of the Ohana.



                                  24
issue is whether Kalei-Imaizumi’s injuries arose out of the use

of the Ohana.13

             Watercraft Exclusion A expressly states operating a

watercraft, as well as “‘loading or unloading’” a watercraft,

are types of uses.    [Marine Policy at 8, § 2.f.]   “Loading or

unloading” is defined as “the handling of property” under

certain circumstances, [id. at 24, § V.13,] and therefore cannot

refer to individuals boarding and disembarking from the

watercraft.    Kalei-Imaizumi’s re-boarding of the Ohana does not

constitute “loading or unloading.”     According to the Underlying

Complaint, Kalei-Imaizumi was injured when “the Ohana reversed

and the unguarded propeller of one of the outboard motors

struck” her.    [Underlying Complaint at ¶ 25 (emphasis in

original).]    No evidence in the record of this coverage action

contradicts this statement.    Thus, there is no genuine issue of

fact, and this Court finds that, for purposes of the instant

Motion, Kalei-Imaizumi’s injuries arose from the operation of

the Ohana.

             Because the Underlying Action asserts claims arising

from Kalei-Imaizumi’s bodily injuries, which arose out of the


     13Because the fact that the Ohana was rented to an insured
is sufficient for purposes of Coverage A and Watercraft
Exclusion A, it is not necessary, at this point, to consider the
issue of whether the Ohana was chartered by an insured.



                                  25
use of a watercraft that had been rented to an insured,

Watercraft Exclusion A precludes application of the Marine

Policy’s Coverage A to the claims against the insureds, unless

one of the relevant exceptions to Watercraft Exclusion A

applies.   See Marine Policy at 8, § 2.f(3).

III. Coverage D and Watercraft Exclusion D

           The first exception in § 2.f(3) is when the claims

against the insured fall within the scope of Coverage D.

US Fire acknowledges that the injuries at issue the Underlying

Action were arguably “caused by Mr. Stevens’ performance of

escort boat services on behalf of KCC while the canoe club’s

paddlers were aboard the Ohana.”      [Mem. in Supp. of Motion at

19-20 (emphasis in original).]   This acknowledgement is

construed as an admission, for purposes of the instant Motion,

that the claims in the Underlying Action fall within the scope

of Coverage D, unless one of the exclusions apply.14     See Marine

Policy at 12, § 1.a(3) (relevant provision of Coverage D’s

Insuring Agreement).

     14Coverage D § 2.a excludes coverage for “‘[b]odily injury’
. . . excluded under Coverage A., part 2. – Exclusions.”
[Marine Policy at 13.] This suggests that any claims excluded
by, inter alia, Watercraft Exclusion A would also be excluded,
even if the claims would otherwise fall within the scope of
Coverage D. However, the Charterer Endorsement deletes
Coverage D § 2.a, to the extent an insured is a charterer. [Id.
at 36.] Because the Court finds that an insured was a charterer
of the Ohana, see infra, Coverage D § 2.a does not apply here.



                                 26
           For the reasons set forth as to Watercraft

Exclusion A, this Court also finds that, for purposes of

Watercraft Exclusion D, the Underlying Action seeks damages

incurred as a result of bodily injury that arose out of the

operation of a watercraft.   See id. at 13, § 2.e.   However,

Watercraft Exclusion D also requires that the watercraft be

owned by or chartered to an insured.

           It is undisputed that Stevens owns the Ohana.    [Motion

CSOF at ¶ 7; Opp. CSOF at ¶ 7 (partially disputing US Fire’s ¶ 7

on other grounds).]   The issue of whether Stevens is an insured

under the Marine Policy was addressed in the 3/22/19 Motion, but

US Fire did not carry its burden as to that issue.   See EO,

filed 6/24/19 (dkt. no. 96) (informing the parties of the

Court’s rulings on the 3/22/19 Motion and directing the parties

to file supplemental briefing).    The issue therefore will not be

addressed here, and the analysis of Watercraft Exclusion D will

focus upon the issue of whether the Ohana was chartered to an

insured.

           Section V – Definitions, which applies to Coverage D,

does not contain a definition of “charter” or “charterer.”      See

Marine Policy at 22-26.   The Charterer Endorsement states: “For

the purposes of this endorsement, ‘Charterer’ means one who

hires, rents or leases watercraft or space on watercraft for

their exclusive and temporary use.”    [Marine Policy at 36, § 1.]

                                  27
The “[f]or the purposes of this endorsement” language,

considered in isolation, could arguably render the definition

inapplicable to all other parts of the Marine Policy.    However,

the Charterer Endorsement also states:

          Exclusion 2.a. of Section I, Coverage D is
          deleted, but only to the extent of coverage
          provided to you as as [sic] a “charterer.”

          The following endorsement to coverage is provided
          in accordance with provisions 2.f.(3) and
          (exception in) 2.h. of Section I of the attached
          Marine General Liability Coverage Part and is
          subject in all respects to the terms, conditions
          and exclusions contained in the Marine General
          Liability Coverage Part, Common Policy Conditions
          and Common Policy Exclusions of this policy
          unless otherwise specifically provided herein.

[Id. at 36.]   These provisions suggest that Coverage D and the

Charterer Endorsement should, if possible, be interpreted

consistently with each other.   Further, under Hawai`i law,15

          insurance policies are subject to the general
          rules of contract construction; the terms of the
          policy should be interpreted according to their
          plain, ordinary, and accepted sense in common
          speech unless it appears from the policy that a
          different meaning is intended. Moreover, every
          insurance contract shall be construed according
          to the entirety of its terms and conditions as
          set forth in the policy.




     15Hawai`i law applies to the interpretation of the term
“charterer” in the Marine Policy “because there is no general
federal rule governing how the language in marine insurance
contracts is to be construed.” See Yu v. Albany Ins. Co., 281
F.3d 803, 807 n.3 (9th Cir. 2002) (citation omitted).



                                28
Guajardo v. AIG Hawai`i Ins. Co., 118 Hawai`i 196, 202, 187 P.3d

580, 586 (2008).   Construing the Marine Policy in its entirety

and based on the policy provision quoted supra, the Charterer

Endorsement’s definition of “charterer” also applies to the term

in Coverage D.

           Either KCC or Bellafiore, each an insured, hired or

rented the Ohana, a watercraft, to be an escort boat for the

2016 Pailolo Challenge, i.e. for temporary use.     See supra

Discussion § I.A.3.     There is no evidence in the record

suggesting that any other person or entity had use of the Ohana

while it served as an escort boat.     Thus, the charterer of the

Ohana had exclusive use of it during the challenge.    Even

viewing the record in the light most favorable to Defendants,

there are no genuine issues of material fact, and the Court

finds that, for purposes of the instant Motion, an insured was a

charterer of the Ohana.    Because the Underlying Action seeks

damages incurred as a result of bodily injury arising out of the

operation of a watercraft that was chartered to an insured,

Watercraft Exclusion D applies and precludes coverage under

Coverage D of the Marine Policy for the claims in the Underlying

Action.

IV.   P&I Endorsement

           The second exception in Coverage A § 2.f(3) is when

the claims against the insured fall within the scope of the P&I

                                  29
Endorsement.   [Marine Policy at 8.]   The P&I Endorsement covers

an insured’s liability for “‘bodily injury’ to any person” -

with exceptions that are inapplicable to Kalei-Imaizumi - as

well as reasonable expenses that result because of the injury.

[Id. at 32, § A(1)-(2).]   As previously noted, Kalei-Imaizumi

suffered bodily injuries in the incident.    However, the coverage

provided by the P&I Endorsement is limited to the vessels that

are either described in § E or listed on the Schedule of Vessels

Applying to this Endorsement (“P&I Schedule”).    [Id. at 34-35.]

          The Ohana is not listed on the P&I Schedule, which

only lists “Canoes.”   [Id. at 35.]    Vessels that are not listed

on the P&I Schedule will only be covered under the P&I

Endorsement if the vessel meets all of the requirements in § E.

[Id. at 34.]   The first requirement is met because an insured

chartered the Ohana during the Marine Policy’s policy period.

See supra Discussion § III.    However, because Stevens operated

the Ohana and the charterer of the Ohana was not “directly

responsible for the management and operation of the” Ohana, the

charter agreement was not “a ‘bareboat or demise charter.’”    See

Marine Policy at 32, § E(a).   Further, the Ohana is a twenty-

six-foot, motorized vessel, [Motion CSOF at ¶ 8; Opp. CSOF at

¶ 8,] which is not “similar size and type” as the canoes listed

in the P&I Schedule, [Marine Policy at 32, § E(b)].    Finally,

there is no evidence in the record that: the charterer of the

                                 30
Ohana notified US Fire about the charter within thirty days

after entering into the charter agreement; or any required

additional premium was paid to insure the Ohana during the 2016

Pailolo Challenge.   See id. at 32, § E(c)-(d).     Even construing

the record in the light most favorable to Defendants, there is

no genuine issue of material fact, and the Ohana does not meet

the requirements in § E of the P&I Endorsement.

          Because the Ohana neither meets the requirements in

§ E of the P&I Endorsement nor is listed in the P&I Schedule,

the P&I Endorsement does not provide coverage for the claims in

the Underlying Action.

V.   Charterer Endorsement

          The final exception in Coverage A § 2.f(3) is when the

claims against the insured fall within the scope of the

Charterer Endorsement.   [Marine Policy at 8.]    The Charterer

Endorsement provides coverage for “all sums the insured . . .

become[s] legally obligated to pay as a ‘charterer’ for . .       .

liabilities imposed upon [the insured] as such charterer by law

for ‘bodily injury.’”    [Id. at 36, § 1(a)(ii).]   This Court has

found that KCC and/or Bellafiore was a charterer, under the

definition in the Charterer Endorsement.16   See supra Discussion


     16The Charterer Endorsement would not provide coverage for
HCRA, HCC, Stevens, or any other insured that was not the
charterer of the Ohana.
                                             (. . . continued)
                                 31
§ III.   Further, the Underlying Action seeks to impose liability

on the charterer of the Ohana for Kalei-Imaizumi’s bodily

injuries.   Thus, the Charterer Endorsement would provide

coverage to the insurer(s) of the Ohana for the claims alleged

in the Underlying Action, if the Ohana is one of the covered

watercraft and none of the exclusions apply.

            There is no watercraft described in the Watercraft

Covered section of the Charterer Endorsement.    [Marine Policy at

36, § 2.]   Because the Ohana is not described in that section,

the Charterer Endorsement does not apply.   Further, even if the

Ohana was a covered watercraft, US Fire contends Exclusion

§ 3(x), which excludes coverage for the charterer’s liability

“[f]or ‘bodily injury’ to passengers carried,” applies.     See id.

at 37.   The Club Defendants argue there is a genuine issue of

material fact as to whether Kalei-Imaizumi was a passenger

because she could have been swimming in the open ocean when she

was injured.

            The term “passenger” is not defined in the Charterer

Endorsement or elsewhere in the Marine Policy.   The parties have

not identified, nor is this Court aware of, any controlling

admiralty case law addressing the meaning of the term

“passenger” in the context of a marine insurance policy.




                                 32
Hawai`i law therefore applies, and the term “passenger” will be

interpreted “according to [its] plain, ordinary, and accepted

sense in common speech.”   See Guajardo, 118 Hawai`i at 202, 187

P.3d at 586.   Webster’s Third New International Dictionary

defines “passenger” as, inter alia:

          1: one who passes by: TRAVELER, WAYFARER   . . . 2
          a: a traveler in a public conveyance (as   a train,
          bus, airplane, or ship) . . . b: one who   is
          carried in a private conveyance (as an
          automobile) for compensation or expected   benefit
          to the owner . . . c: a rider in an
          automobile . . . .

Passenger, Webster’s Third New International Dictionary 1650

(Philip Babcock Gove, Ph.D., ed. 2002).   Kalei-Imaizumi was to

be carried on the Ohana, which was acting as a private

conveyance, to the point where she and the other switch crew

members were to board their team’s canoe.   Kalei-Imaizumi did

not compensate either Stevens, the owner of the Ohana, or the

charterer(s) of the Ohana, but both expected to benefit from the

conveyance.    Stevens was to receive $900.00 to operate the Ohana

as an escort boat, and KCC/Bellafiore were able to have a

paddling team participate in the 2016 Pailolo Challenge.    Thus,

it is clear that Kalei-Imaizumi was a passenger while she was

aboard the Ohana.

          Even if there is a genuine dispute of fact as to

whether Kalei-Imaizumi was in the act of swimming in the ocean

or in the act of re-boarding the Ohana when she was injured, the

                                 33
dispute is not a material one.   It is undisputed that Kalei-

Imaizumi boarded the Ohana to be conveyed to the switch point.

Although she re-entered the water, she only did so temporarily

to retrieve Stevens’s hat; she intended to re-board the Ohana

and continue to the switch point.     Even viewing the record in

the light most favorable to Defendants, there is no genuine

issue of material fact as to Kalei-Imaizumi’s status while she

was in the water in connection with the retrieval of the hat.

Regardless of whether she was swimming or re-boarding when she

was injured, Kalei-Imaizumi was still a passenger of the Ohana

at that time.   Because the claims in the Underlying Action seek

damages arising from bodily injuries to a passenger who was

carried by the Ohana, Exclusion § 3(x) to the Charterer

Endorsement applies.

           It is therefore concluded that the Charterer

Endorsement does not provide coverage for the claims in the

Underlying Action against the charterer of the Ohana, either

because the Ohana is not identified as a covered vessel or

because of the passenger exclusion.

VI.   Summary

           Watercraft Exclusion A and Watercraft Exclusion D

preclude coverage for the insureds under Coverage A and

Coverage D of the Marine Policy for the insureds’ liability for

claims in the Underlying Action.      Further, the P&I Endorsement

                                 34
does not provide coverage for those claims.   Although KCC and/or

Bellafiore chartered the Ohana for the 2016 Pailolo Challenge,

the Charterer Endorsement does not provide coverage to the

charterer(s) for the claims in the Underlying Action.   No

provision besides Coverage A, Coverage D, the P&I Endorsement,

and the Charterer Endorsement has been identified as potentially

providing coverage to the insureds for the claims in the

Underlying Action.   Because none of those provisions applies,

the claims against the insureds in the Underlying Action are not

covered under the Marine Policy.17   Because the claims are not

covered, it is not necessary to address whether any punitive

damages awarded to the Underlying Plaintiffs would be covered

under the Marine Policy.   This Court concludes that, as a matter

of law, US Fire does not have a duty to defend, nor a duty to

indemnify, Defendants or any other insured in the Underlying

Action.




     17To the extent that Hawai`i law regarding the scope of the
duty to defend and the duty to indemnify applies to the Marine
Policy, this Court concludes that there is no possibility that
coverage under the Marine Policy exists. See Tri-S Corp. v. W.
World Ins. Co., 110 Hawai`i 473, 488, 135 P.3d 82, 97 (2006).
In conducting the analysis in the instant Order, “[a]ll doubts
as to whether a duty to defend exists [have been] resolved
against the insurer and in favor of the insured.” See id.



                                35
                              CONCLUSION

          On the basis of the foregoing, US Fire’s Motion for

Summary Judgment, filed on July 3, 2019, is HEREBY GRANTED IN

PART AND DENIED IN PART.   The Motion is GRANTED insofar as

summary judgment is granted in favor of US Fire because it has

no duty to defend, nor a duty to indemnify, the insureds in the

Underlying Action.   The portion of the Motion addressing any

potential award of punitive damages in the Underlying Action is

DENIED AS MOOT.

          Because summary judgment has been granted in favor of

US Fire as to the duty to defend and the duty to indemnify,

US Fire’s Motion for Summary Judgment, filed March 22, 2019, is

HEREBY DENIED AS MOOT.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, November 27, 2019.




UNITED STATES FIRE INSURANCE COMPANY VS. HAWAIIAN CANOE RACING
ASSOCIATION, ET AL; CV 18-00212 LEK-WRP; ORDER: GRANTING IN
PART AND DENYING IN PART PLAINTIFF'S MOTION FOR SUMMARY
JUDGMENT, FILED JULY 3, 2019; AND DENYING AS MOOT PLAINTIFF'S
MOTION FOR SUMMARY JUDGMENT, FILED MARCH 22, 2019



                                  36
